Holbrook, J.,
(concurring in result). This action arises out of an accident which occurred on October 13, 1964, wherein plaintiff’s decedent, a passenger in a vehicle operated by one James M. Bocci, suffered fatal injuries in a one car accident which occurred at the intersection of Taft road and Island drive in Clay township, St. Clair county, Michigan. The car in which plaintiff’s decedent was riding was traveling southeast on Taft road, a highway which terminates at its intersection with Island drive, thereby forming a so-called “dead-end” intersection.
The vehicle in which plaintiff’s decedent was a passenger failed to stop at the intersection. It continued through the intersection onto private property to the south and collided with a tree.
Plaintiff claimed liability on the part of the defendant board of county road commissioners alleging a duty on the part of the defendant to keep Taft road reasonably safe, fit and convenient for public travel, a breach of that duty, which breach was a proximate cause of the fatal injuries to plaintiff’s decedent and damages.
The trial court denied defendant’s motion for summary judgment on July 25, 1966. Defendant filed application for leave to appeal in this Court, which was denied on November 9, 1966. Subsequently defendant filed application for rehearing, and leave to appeal was granted on December 22, 1966. The case was consolidated with the case of Mullins v. Wayne County (1969), 16 Mich App 365, *393ante, for oral argument before the Court of Appeals en banc on May 13, 1968.
This case is governed by my opinion in Mullins v. Wayne County, supra. In the instant case plaintiff (unlike the plaintiff in Mullins) alleged in his complaint all of the proper elements necessary to stating a cause of action against defendant. Allegations concerning the claimed duty of the county to place and maintain certain traffic-control signs and devices are superfluous and as stated in my opinion in Mullins v. Wayne County, supra, do not state a cause of action and may be disregarded.
The denial of summary judgment by the trial court in favor of defendant county is hereby affirmed. No costs, a public question being involved.